In re Teno, Jeremiah R.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Beauregard, 36th Judicial District Court Div. B, No. CR10-701; to the Court of Appeal, Third Circuit, No. KH 14-00309.
Granted. The district court’s order denying relator post-conviction relief is vacated and this case is remanded for further proceedings. The district court is ordered to appoint counsel for relator and to conduct an evidentiary hearing on his claim that his trial attorney rendered ineffective assistance by advising him to withdraw from a plea bargain with the state, whereby two of three charges would be dismissed and the state would forego enhanced habitual offender sentencing under La.R.S. 15:529.1 and instead recommend on the remaining count a sentence at half the maximum term of imprisonment provided for the offense, thereby prompting relator to elect a jury trial which resulted in conviction and habitual offender sentencing on all three counts far in excess of what the state would recommend as part of the failed plea bargain. See Lafler v. Cooper, 566 U.S. -, 132 S.Ct. 1376, 182 L.Ed.2d 398 (2012).